
	

115 HRES 488 RH: Of inquiry requesting the President and directing the Attorney General to transmit, respectively, certain documents to the House of Representatives relating to the removal of former Federal Bureau of Investigation Director James Comey.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 88
		115th CONGRESS
		1st Session
		H. RES. 488
		[Report No. 115–335]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Cicilline (for himself and Ms. Jayapal) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		September 28, 2017Additional sponsors: Mr. Nadler, Ms. Kaptur, Mr. Johnson of Georgia, Mr. Cohen, Mr. Evans, Mr. McEachin, Ms. Lee, Mr. Welch, Mr. Schneider, Mr. Krishnamoorthi, Mrs. Lowey, Mr. Blumenauer, Ms. Lofgren, Mr. Sherman, Mr. Richmond, Mr. Swalwell of California, Mr. Gutiérrez, Mr. Smith of Washington, Mr. Raskin, Ms. Brownley of California, Mr. Ted Lieu of California, and Mr. Ellison
			September 28, 2017
			Reported adversely with an amendment, referred to the House Calendar, and ordered to be printed
			Strike out all after the resolving clause and insert the part printed in italic
		
		RESOLUTION
		Of inquiry requesting the President and directing the Attorney General to transmit, respectively,
			 certain documents to the House of Representatives relating to the removal
			 of former Federal Bureau of Investigation Director James Comey.
	
	
 That the President is requested, and Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or Attorney General determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memo, correspondence, or other communication in their possessions, or any portion of any such communication, that refers or relates to the following:
 (1)The firing of Director James B. Comey of the Federal Bureau of Investigation. (2)The participation of Attorney General Jefferson Sessions in the removal of Director Comey.
 (3)The scope or application of Attorney General Sessions’ recusal from any existing or future investigations of any matters in any way related to the campaigns for President of the United States.
 (4)The application of Attorney General Sessions’ recusal to the removal of Director Comey. (5)The scope or application of executive privilege as applied to the June 13, 2017, testimony of Attorney General Sessions before the Senate Select Committee on Intelligence.
 (6)President Donald J. Trump’s statement, communicated via Twitter on May 12, 2017, at 8:26 a.m.: James Comey better hope that there are no ‘tapes’ of our conversations before he starts leaking to the press!.
 (7)Any system used by the White House to secretly record conversations between President Trump and Director Comey.
 (8)Any contemporaneous account of any meeting between President Trump and Director Comey. (9)Any communication Donald Trump, Jr., Paul Manafort, or Jared Kushner may have had with the Department of Justice or the Federal Bureau of Investigation that relates to their June 9, 2016, meeting with Natalia Veselnitskaya, Rinat Akhmetshin, and Irakly Kaveladze.
 (10)Any analysis regarding the violation of any criminal law with respect to that June 9, 2016, meeting, including any analysis of the Federal Election Campaign Act of 1971, the Computer Fraud and Abuse Act, or the Espionage Act of 1917 as it may pertain to a Federal campaign’s attempt to obtain information that would incriminate Hillary from a foreign government.
 (11)The disposition or review of any application for a security clearance submitted by White House advisor Jared Kushner or Attorney General Sessions.
			
	
 That the President is requested, and Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or Attorney General determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memo, correspondence, or other communication in their possessions, or any portion of any such communication, that refers or relates to the following:
 (1)The removal of James B. Comey from his position as the director of the Federal Bureau of Investigation.
 (2)The participation of Attorney General Jefferson Sessions in the removal of Director Comey. (3)The scope or application of Attorney General Sessions’ recusal from any existing or future investigations of any matters in any way related to the campaigns for President of the United States.
 (4)The application of Attorney General Sessions’ recusal to the removal of Director Comey. (5)The scope or application of executive privilege as applied to the June 13, 2017, testimony of Attorney General Sessions before the Senate Select Committee on Intelligence.
 (6)President Donald J. Trump’s statement, communicated via Twitter on May 12, 2017, at 8:26 a.m.: James Comey better hope that there are no tapes of our conversations before he starts leaking to the press!. (7)Any system used by the White House to secretly record conversations between President Trump and Director Comey.
 (8)Any contemporaneous account of any meeting between President Trump and Director Comey. (9)Any communication Donald Trump, Jr., Paul Manafort, or Jared Kushner may have had with the Department of Justice or the Federal Bureau of Investigation that relates to their June 9, 2016, meeting with Natalia Veselnitskaya, Rinat Akhmetshin, and Irakly Kaveladze.
 (10)Any analysis regarding the violation of any criminal law with respect to that June 9, 2016, meeting, including any analysis of the Federal Election Campaign Act of 1971, the Computer Fraud and Abuse Act, or the Espionage Act of 1917 as it may pertain to a Federal campaign’s attempt to obtain information that would incriminate Hillary from a foreign government.
 (11)The disposition or review of any application for a security clearance submitted by White House advisor Jared Kushner or Attorney General Sessions.
			
	
		September 28, 2017
		Reported adversely with an amendment, referred to the House Calendar, and ordered to be printed
